                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION

EUGENE SMITH,

      Petitioner,

v.                                          CASE NO. 3:18-cv-2104-MCR/MJF

MARK S. INCH,

     Respondent.
_____________________________________/

                                   ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated October 21, 2019. ECF No. 30. The parties were furnished

a copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing any timely objections to the Recommendation, the Court has determined

that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.    The Magistrate Judge’s Report and Recommendation, ECF No. 30, is

adopted and incorporated by reference in this Order.

      2.    Respondent’s motion to dismiss, ECF No. 27, is GRANTED.
                                                                                 Page 2 of 2


         3.       Petitioner’s amended petition for writ of habeas corpus, ECF No. 7, is

DISMISSED.

         4.       The Clerk of Court is directed to close the file.

         5.       A certificate of appealability is DENIED.

         DONE AND ORDERED this 19th day of March 2020.




                                             s/  M. Casey Rodgers
                                            M. CASEY RODGERS
                                            UNITED STATES DISTRICT JUDGE




Case No. 3:18cv2104-MCR/MJF
